SUPREME COURT OF MISSOURI
                                        en banc
STATE OF MISSOURI,                            )          Opinion issued August 31, 2021
                                              )
                     Appellant,               )
                                              )
v.                                            )          No. SC98376
                                              )
JAMES CHRISTOPHER BALES,                      )
                                              )
                     Respondent.              )

           APPEAL FROM THE CIRCUIT COURT OF PULASKI COUNTY
                      The Honorable John Beger, Judge

       The state appeals the circuit court’s order sustaining James Bales’s motion to

suppress evidence – a cell phone and electronic data stored on that cell phone – purportedly

obtained pursuant to the execution of a search warrant. The circuit court found the search

warrant failed to describe with sufficient particularity the thing to be seized and was so

facially deficient the executing officers could not reasonably have presumed it to be valid.

On appeal, the state claims the circuit court erred in suppressing the evidence seized

pursuant to the warrant because the search warrant was valid and, even if it was not, the

good faith exception to the exclusionary rule should apply. Because the search warrant

commanded officers to search a black Samsung cell phone in a black case located at a

particular address, the seizure of a cell phone at the sheriff’s office was outside the scope
of the warrant, so the evidence was not validly seized. Additionally, the circuit court did

not err in finding that the officer conducting the search did not have a good faith basis when

he executed the search warrant at the sheriff’s office contrary to the clear directions of the

search warrant. Accordingly, the circuit court did not err in sustaining Mr. Bales’s motion

to suppress, and its order is affirmed.

                          Factual and Procedural Background

       On March 17, 2019, Detective Thomas Fenton of the Pulaski County Sheriff’s

Department, a social worker, and another law enforcement officer went to Mr. Bales’s

home to investigate potential abuse or neglect of his 22-month-old son, L.B., who had been

admitted to the hospital for a head injury and diagnosed with shaken baby syndrome. When

questioned, Mr. Bales claimed L.B. hit his head on the foot of a bed while playing. He

said, although L.B. seemed fine after hitting his head, Mr. Bales was awakened in the

middle of the night by L.B. banging his head against the wall in the hallway of the home.

After Mr. Bales picked L.B. up, he said he immediately put L.B. back down because L.B.

threw his body backwards and was “throwing a fit.” Mr. Bales said he then grabbed his

cell phone to record L.B.’s behavior.

       To support his explanation of L.B.’s injury, Mr. Bales showed Detective Fenton and

the social worker the video he recorded the night L.B. was injured. It showed L.B. sitting

on the floor, rocking back and forth and crying, until he “face-planted,” hitting his head on

the wooden floor. After that, L.B. went limp and was breathing heavily. When Detective

Fenton interviewed Mr. Bales a couple of days later at the sheriff’s office, Mr. Bales again

showed him the video on his cell phone.

                                              2
       Because Detective Fenton believed the video incriminated Mr. Bales, he sought a

search warrant through the prosecuting attorney. In an affidavit he executed to support the

prosecuting attorney’s application for a search warrant, Detective Fenton stated:

       I Detective Thomas Fenton, through my training and experience dealing with
       Child Abuse and Neglect cases, know that an alleged perpetrator, will video
       record the child after an incident, (stating I found the child this way), or have
       recorded past incidents of abuse. Send text messages to family and friends,
       asking questions about the alleged types of abuse. Google different types of
       Child Abuses [sic] cases, symptoms, and signs of Abuse.

Detective Fenton further stated he believed a phone, described as a “Samsung Galaxy

Black in color and belonging to James Christopher Bales[,] [c]urrently at 13251 Highway

O Dixon Missouri 65459,” contained data “consisting of but not limited to Phone messages,

text messages, social media networks, Instagram photos, Facebook messages, passwords

to the device, global positioning system coordinates, emails, phone logs, SIM cards, photo

galleries, voicemails, or any other evidence pertaining to the crime.” (Bolded in original).

       An assistant prosecuting attorney filed an application for a search warrant. The

application described electronic data and a SIM card as evidence of the crimes of

endangering the welfare of a child and abuse or neglect of a child and alleged the evidence

was kept in a cell phone located at 13251 Highway O, Dixon, in Pulaski County, Missouri.

The description of the cell phone in the warrant application differed from the description

in Detective Fenton’s affidavit in that the application included the additional detail of the

phone number associated with the cell phone but omitted the model. The circuit court

issued a search warrant on March 28, 2019 (the “March search warrant”). It did not




                                              3
incorporate the application or affidavit, include the cell phone model or number, or identify

Mr. Bales as the owner of the cell phone.

       Before the March search warrant was executed, Mr. Bales returned to the sheriff’s

office for an interview, accompanied by his attorney. He once again attempted to show

Detective Fenton the video on his cell phone. While Mr. Bales was searching his cell phone

for the video, Detective Fenton informed Mr. Bales and his attorney that he had a search

warrant for the cell phone and seized it.

       Detective Fenton filed a return of the search warrant that incorrectly stated he had

gone to the premises described in the warrant and seized the cell phone after discovering it

there. When a police investigator searched the electronic data stored on the cell phone, he

found possible evidence of other crimes and applied for a second search warrant. The

investigator’s affidavit filed to support issuance of a second search warrant stated the cell

phone was obtained when Detective Fenton executed the March search warrant. The

circuit court issued a second search warrant on May 28, 2019. 1

       Mr. Bales filed a motion to quash the March search warrant, seeking return of the

phone and any electronic data obtained from it. In his motion, Mr. Bales alleged the March

search warrant was fatally defective because it lacked particularity in its description of the

cell phone and did not authorize retention of the phone. At the hearing on his motion to

quash, Mr. Bales reasserted his particularity challenge.


1
  This search warrant issued to authorize a search of the cell phone for evidence of the
crime of invasion of privacy because the police investigator found photographic evidence
pertaining to that crime when searching the cell phone seized pursuant to the March search
warrant.

                                              4
       At a hearing on Mr. Bales’s motion, the circuit court determined the motion to quash

was essentially a motion to suppress and directed the state to proceed with that

understanding. When the state called Detective Fenton as a witness, he testified he

obtained the March search warrant, believed it was correctly issued, and seized the phone

pursuant to the warrant. During cross-examination, Detective Fenton admitted he seized

the phone from Mr. Bales at the sheriff’s office and not from the location and premises

identified in the warrant, which was contrary to his statement in the return and inventory.

During argument, the state conceded the March search warrant was not as particular as it

could have been but argued there was no doubt the correct phone was seized. Mr. Bales

asserted the search warrant failed to describe the phone in a way that differentiated it from

any other black Samsung in a black case.

       The circuit court found the March search warrant authorized seizure of a cell phone

but failed to describe the phone with sufficient particularity because black Samsung cell

phones in black cases are ubiquitous. The court also found, while the cell phone was seized

“allegedly pursuant to the . . . search warrant,” its contents were examined before a warrant

to search the phone was issued. The court held the March search warrant “failed to

adequately describe the thing to be seized and was so facially deficient the executing

officers could not reasonably presume it to be valid.” It found the search of the cell phone

for electronic data occurred prior to issuance of a search warrant authorizing such search,

so the court suppressed all evidence obtained during the search of the cell phone as “fruit

of the poisonous tree.”



                                             5
         The state appealed pursuant to section 547.200.1(3). 2 After an opinion by the court

of appeals, this Court granted transfer. Mo. Const. art. V, sec. 10.

                                    Standard of Review

         When reviewing a circuit court’s order on a motion to suppress evidence, “[t]his

Court gives deference to the [circuit] court’s factual findings but reviews questions of law

de novo.” State v. Gaw, 285 S.W.3d 318, 320 (Mo. banc 2009). The state bears the risk

of non-persuasion and the burden to prove by a preponderance of the evidence that the

seizure of evidence was constitutionally proper. Section 542.296.6; State v. Pike, 162

S.W.3d 464, 472 (Mo. banc 2005). All facts and inferences will be viewed in the light

most favorable to the circuit court’s ruling, and contrary evidence and inferences will be

disregarded. State v. Douglass, 544 S.W.3d 182, 189 (Mo. banc 2018).

                                          Analysis

         The question before the Court is whether the circuit court erred in sustaining

Mr. Bales’s motion to suppress evidence seized pursuant to the March search warrant. On

appeal, the state asserts the circuit court erred when it suppressed the evidence obtained

from Mr. Bales’s phone because the March search warrant was facially valid and described

the cell phone with sufficient particularity. The state claims the circuit court further erred

in holding the March search warrant was so facially deficient it was unreasonable for the

executing officers to believe it was valid, and the evidence Detective Fenton seized was




2
    All statutory references are to RSMo 2016.

                                              6
admissible under the good faith exception to the exclusionary rule because it was

reasonable for him to believe the March search warrant was valid.

       In support of the circuit court’s order, Mr. Bales claims the March search warrant

did not describe the “thing to be seized” with sufficient particularity and the good faith

exception does not apply because it was so facially deficient an executing officer could not

reasonably presume it was valid. Additionally, Mr. Bales contends this Court should

affirm the order because Detective Fenton exceeded the scope of the warrant when he

seized the phone from Mr. Bales’s person at the sheriff’s office rather than executing the

warrant at the location the warrant commanded officers to search. The circuit court’s order

will be affirmed on appeal if it reached the right result even if for the wrong reason. Id.

Because the execution of the search warrant outside its scope and the inapplicability of the

good-faith exception are dispositive, whether the warrant described the cell phone with

sufficient particularity will not be addressed.

       Search warrants are required to protect citizens from unfounded invasions to their

privacy and intrusions on their property. See Coolidge v. New Hampshire, 403 U.S. 443,

467 (1971). To be valid, a search warrant must be supported by probable cause and

approved by a neutral magistrate. Id. Additionally, the Fourth Amendment specifies “two

matters that must be ‘particularly described’ in the warrant: ‘the place to be searched’ and

‘the persons or things to be seized.’” United States v. Grubbs, 547 U.S. 90, 97 (2006)

(alteration omitted) (quoting U.S. CONST. amend. IV). Missouri statutes duplicate this

constitutional requirement and provide search warrants must describe with particularity

“the property, article, material, substance or person which is to be searched for and seized”

                                              7
and “the person, place or thing which is to be searched.” Sections 542.276.6(4)-(5).

Finally, a search warrant must “[c]ommand that the described person, place, or thing be

searched and that any of the described property, article, material, substance, or person

found thereon or therein be seized.” Section 542.276.6(6).

       The March search warrant includes four paragraphs in total. As it relates to the

place to be searched and the things to be seized, the search warrant states:

       Phone messages, text messages, social media networks, Instagram photos,
       Facebook messages, passwords to the device, global positioning system
       coordinates, emails, phone logs, SIM cards, photo galleries, voicemails, or
       any other evidence pertaining to the crime kept in the following described
       places in the County aforesaid, to wit:

       A cell phone located at, 13251 Highway O Dixon, in Pulaski County
       Missouri. This cell phone is described as Black Samsung with black case.

       NOW THEREFORE, these are to command you that you search the said
       premises above described to including [sic] text messages, passwords, global
       positioning system, emails, phone records, or all other digital folders and, if
       said above described articles or any part thereof be found on said premises
       by you, that you seize the same and take same into your possession[.]

(Emphasis added).     These paragraphs are examined in a commonsense, rather than

hypertechnical, manner, State v. Neher, 213 S.W.3d 44, 49 (Mo. banc 2007), to determine

the warrant’s scope. And, as noted previously, all facts and inferences will be viewed in

the light most favorable to the circuit court’s ruling. Douglass, 544 S.W.3d at 189.




                                             8
       The first paragraph begins with a list of electronic data. 3 The list has no stated

purpose, but its relevance can be inferred from the last item in the list: “any other evidence

pertaining to the crime kept in the following described places.” The electronic data is the

evidence “to be searched for and seized.” 4 The two sentences following the warrant’s

description of the electronic data identify the place to be searched. The warrant describes

the evidence as being kept in “the following described places, in the County aforesaid, to

wit: A cell phone located at 13251 Highway O Dixon, in Pulaski County Missouri. This

cell phone is described as a black Samsung with black case.”

       Further, the first sentence in the last paragraph commands officers to search:

       [T]he said premises above described to including [sic] text messages,
       passwords, global positioning system, emails, phone records or all other
       digital folders , in question . . . and, if said above described articles or any
       part thereof be found on said premises by you, that you seize the same and
       take same into your possession.

The word “premises” refers to the place to be searched. By definition, “premises” refers

to real property, a building, or buildings. 5 Because a cell phone does not fall within this


3
  The items listed are electronic data, except for the SIM cards, which are items of tangible
personal property. The electronic data and SIM cards will be referenced, collectively, as
“electronic data.”
4
  The circuit court found the search of the contents of Mr. Bales’s cell phone occurred prior
to a warrant to search the phone being issued. Contrary to that finding, the March search
warrant authorized law enforcement to search for and seize electronic data stored on the
cell phone.
5
  The relevant definition of “premises” is “a specified piece or tract of land with the
structures on it.” Premises, WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY
UNABRIDGED 1789 (3d ed. 2002). The dissenting opinion relies on Black’s Law Dictionary
to define “premises” to mean “[m]atters (usu. preliminary facts or statements) previously
referred to in the same instrument.” Generally, the Court consults a standard English
language dictionary when determining the ordinary meaning of a word. Smith v. Humane


                                              9
definition, “premises” references 13251 Highway O, Dixon.            The list that follows

“premises above described” partially replicates the previous list of electronic data to be

searched for, and the remainder of the sentence expressly authorizes seizure of any of the

described electronic data found on the premises. Altogether, the March search warrant

commanded officers to search a black Samsung cell phone in a black case located at 13251

Highway O, Dixon, and to search it for and seize the described electronic data. 6

       Mr. Bales asserts the seizure of the cell phone was legally invalid because Detective

Fenton seized the cell phone outside the scope of the search warrant. Section 542.276.7

requires search warrants to be executed “by conducting the search and seizure

commanded.” When executing a warrant, law enforcement officers are required to adhere

to the terms listed in the warrant and may not exceed its authorized scope by searching a




Soc’y of U.S., 519 S.W.3d 789, 800 (Mo. banc 2017). Of course, words “having a peculiar
and appropriate meaning in law shall be understood according to their technical import,”
section 1.090, and a word’s “appropriate meaning in law” may be derived from Black’s
Law Dictionary, see Mantia v. Mo. Dep’t of Transp, 529 S.W.3d 804, 809 (Mo. banc 2017).
The context in which the warrant uses “premises,” however, shows the warrant uses the
term’s ordinary meaning. If the dissenting opinion’s definition were adopted, the warrant
would command officers to “search the [matters (usu. preliminary facts or statements)
previously referred to in the same instrument] above described to including [sic] text
messages, passwords, global positioning system, emails, phone records, or all other digital
folders.” By contrast, giving “premises” its ordinary meaning, the March search warrant
commands officers to search land with the buildings thereon – 13251 Highway O, Dixon.
6
  The dissenting opinion would hold the reference to 13251 Highway O, Dixon, merely
further identifies the cell phone and is ultimately irrelevant to the warrant’s validity,
particularity, or scope. In this way, the dissenting opinion’s interpretation of the March
search warrant renders the address superfluous. The inclusion of the address, however,
shows the circuit court meant the address to be given effect and, in context, 13251 Highway
O, Dixon, is the location to which the officers were commanded to go and search a black
Samsung cell phone in a black case.


                                            10
location other than the one identified in the search warrant. Douglass, 544 S.W.3d at 192.

“The authority to search granted by any warrant is limited to the specific places described

in it and does not extend to additional or different places.” United States v. Johnson, 640

F.3d 843, 845 (8th Cir. 2011) (quoting United States v. Pennington, 287 F.3d 739, 744 (8th

Cir. 2002)); accord United States v. Nichols, 344 F.3d 793, 797 (8th Cir. 2003).

       Here, the circuit court found, and the state concedes, Detective Fenton seized a cell

phone from Mr. Bales at the sheriff’s office rather than a cell phone located at 13251

Highway O, Dixon. It is understandable that Detective Fenton believed he could validly

seize the cell phone when Mr. Bales was holding it in plain view and Detective Fenton had

probable cause to believe it contained evidence of a crime. 7 Whether the cell phone is

otherwise lawfully admissible is not before this Court, however. 8 The issue before the

circuit court, and on appeal, is whether the March search warrant was a legally valid basis

for the seizure of the cell phone at the sheriff’s office and the search and seizure of the

electronic data stored thereon.

       The scope of a search conducted pursuant to a warrant “is limited by the terms of

its authorization.” Walter v. United States, 447 U.S. 649, 656 (1980). “If the scope of the



7
  See Arizona v. Hicks, 480 U. S. 321, 326 (1987) (holding officers may seize evidence in
plain view if there is probable cause to believe it is evidence of a crime or is contraband);
State v. Johnston, 957 S.W.2d 734, 742 (Mo. banc 1997) (“[A]n officer who is lawfully
located in a place from which the object can plainly be seen may seize the object so long
as there is probable cause to believe that the object is connected to the crime.”).
8
  The state did not assert in the circuit court that an exception to the warrant requirement
applies, and this Court “will not, on review, convict a lower court of error on an issue which
was not put before it to decide.” Johnson v. State, 580 S.W.3d 895, 899 n.3 (Mo. banc
2019).

                                             11
search exceeds that permitted by the terms of a validly issued warrant or the character of

the relevant exception from the warrant requirement, the subsequent seizure is

unconstitutional without more.” Horton v. California, 496 U.S. 128, 140 (1990). The

March search warrant authorized the search of a black Samsung cell phone in a black case

located at 13251 Highway O, Dixon, and authorized officers to search it for electronic data.

Executing the March search warrant at the sheriff’s office, or any location other than 13251

Highway O, Dixon, was beyond the scope of the search authorized by the warrant. As a

result, it is unnecessary to decide whether the March search warrant described with

particularity the thing to be seized and the place to be searched. The phone’s seizure at the

sheriff’s office was outside the scope of the search warrant; therefore, the March search

warrant, even assuming it was sufficiently particular, is not a valid legal basis for such

seizure. Accordingly, the evidence must be suppressed unless an exception to the warrant

requirement applies. Coolidge, 403 U.S. at 481.

       Raising the issue for the first time in its reply brief in this Court, the State claims it

was not outside the scope of the search warrant for Detective Fenton to seize the cell phone

at the sheriff’s office because a cell phone is inherently moveable. However, “[i]ssues

raised for the first time on appeal are not preserved for appellate review.” Heifetz v. Apex

Clayton, Inc., 554 S.W.3d 389, 397 n.10 (Mo. banc 2018). Even if reviewed gratuitously,

the claim is without merit. In support of its claim, the state cites section 542.286, which it

argues permits seizure of a moveable object anywhere it may be found. Section 542.286

provides:



                                              12
       1. A warrant to search a person or any movable thing may be executed in any
       part of the state where the person or thing is found if, subsequent to the filing
       of the application, the person or thing moves or is taken out of the territorial
       jurisdiction of the judge issuing the warrant.

       2. All other search warrants shall be executed within the territorial
       jurisdiction of the court out of which the warrant issued and within the
       territorial jurisdiction of the officer executing the warrant.

(Emphasis added.) Contrary to the state’s argument that the statute authorizes seizure of a

movable object anywhere it may be found, section 542.286 addresses only the territorial

jurisdiction in which a search warrant may be executed. If a warrant is for the search of a

movable thing, the movable thing’s subsequent departure from the territorial jurisdiction

of the judge who issued the warrant does not prevent the warrant’s execution. Section

542.286.1. It has no application to the seizure of Mr. Bales’s cell phone, which was seized

within the territorial jurisdiction of the court that issued the search warrant. 9


9
  The dissenting opinion asserts the mobility of a cell phone makes a holding that a cell
phone can be seized and searched only at a location stated in a search warrant contrary to
common sense and “exalts form over substance.” It argues that the March search warrant,
describing the location of the electronic data to be seized as “[a] cell phone located at,
13251 Highway O Dixon, in Pulaski County, Missouri,” authorized Detective Fenton to
lawfully seize and search the cell phone wherever it was found. To support these
conclusions, the dissenting opinion cites no case involving a search warrant for seizure or
search of a cell phone or other mobile object. It discusses United States v. Alberts, 721
F.2d 636 (8th Cir. 1983), and concludes that it supports a holding the warrant authorizes a
search of a black Samsung cell phone in a black case wherever it may be found. Alberts is
not authority for that proposition. It holds that a warrant authorizing the search of an item
at one residence does not authorize a search of the same item at a different residence. Id.
at 639. In Alberts, an FBI agent obtained a warrant “to search Lavonne Alberts’ personal
belongings, which were believed to be contained in a number of plastic garbage bags.” Id.
at 638. The body of the warrant “stated that the garbage bags were believed to be located
at the residence of Linda Alberts Thompson.” Id. After the warrant was issued, officers
discovered the bags had been moved to a different residence and executed the warrant
there. Id. The Eighth Circuit rejected the argument that the garbage bags were the “place


                                               13
       Because Detective Fenton seized Mr. Bales’s cell phone outside the scope of the

March search warrant, the warrant was not a valid basis for the seizure. On the issues

before it, the circuit court did not err in finding the cell phone and any evidence obtained

as a result of the unreasonable seizure must be suppressed unless an exception to the

exclusionary rule applies. The only exception the state raised in the circuit court was the

good faith exception to the exclusionary rule. 10 The state argued the good faith exception

should apply because Detective Fenton did everything that reasonably could have been

done under the circumstances in obtaining the warrant. 11

       The exclusionary rule precludes admission in court of evidence obtained in violation

of the constitution. Douglass, 544 S.W.3d at 198. The purpose of the exclusionary rule is

to deter unlawful police conduct such as searches conducted pursuant to an inadequate

warrant and warrantless searches outside of a valid warrant exception. United States v.

Leon, 468 U.S. 897, 919 (1984). Several exceptions to the exclusionary rule, including the




to be searched” because: “If it could be said that the garbage bags constituted the place to
be searched, the officers would have been justified in searching anywhere that the bags
conceivably might have been located. To adopt this position would, in essence, condone
the use of a general warrant.” Id. at 639. Applied here, “If it could be said that the [cell
phone] constituted the place to be searched, the officers would have been justified in
searching anywhere that the [phone] conceivably might have been located. To adopt this
position would, in essence, condone the use of a general warrant.” Id.
10
   The state has not raised other exceptions to the exclusionary rule, e.g., the inevitable
discovery or independent source doctrine. See State v. Grayson, 336 S.W.3d 138, 150 (Mo.
banc 2011).
11
   The state also argues the exclusionary rule should not apply because it was less intrusive
to conduct a search at the sheriff’s office than to conduct a search at 13251 Highway O,
Dixon. The state, however, failed to raise this issue in the circuit court. “Issues raised for
the first time on appeal are not preserved for appellate review.” Heifetz, 554 S.W.3d at 397
n.10.

                                             14
“good faith” exception, apply in circumstances where enforcing the rule would not achieve

this deterrent effect. Id. at 920. The good faith exception allows evidence seized pursuant

to an invalid warrant to be admitted if it was objectively reasonable for the officer to rely

on the warrant. State v. Sweeney, 701 S.W.2d 420, 426 (Mo. banc 1985). An officer’s

personal beliefs or intentions are not considered; rather the officer’s actions are evaluated

objectively. Id.; see also State v. Johnson, 354 S.W.3d 627, 634 (Mo. banc 2011). If it is

objectively reasonable for an officer to believe a warrant is valid, the good faith exception

prevents the evidence obtained pursuant to the warrant from being suppressed. Sweeney,

701 S.W.2d at 426. However, it is not objectively reasonable for an officer to search

beyond the scope of a warrant. State v. Lucas, 452 S.W.3d 641, 643 (Mo. App. 2014)

(citing Leon, 468 U.S. at 918 n.19). It was not objectively reasonable for Detective Fenton

to rely on the search warrant to seize Mr. Bales’s phone at the sheriff’s office because the

warrant did not authorize a search outside the described address. Coolidge, 403 U.S. at

481.

       To avoid this result, the dissenting opinion relies on Massachusetts v. Sheppard,

468 U.S. 981 (1984), to assert the good-faith exception should apply. In Sheppard, a

detective conducted a search for, and seized, a wide variety of items, including liquor,

marijuana, clothes, wire, and rope pursuant to a warrant that, by its terms, authorized a

search only for controlled substances. Id. at 985, 987. The Supreme Court held the

evidence should not be excluded because it was objectively reasonable for the detective to

believe the warrant authorized the search. Id. at 990. Importantly, however, the Supreme

Court held the detective’s belief was objectively reasonable because the judge issuing the

                                             15
warrant expressly assured the detective the warrant authorized the search he requested. Id.

at 989. So, the Supreme Court “refuse[d] to rule that an officer is required to disbelieve a

judge who has just advised him, by word and by action, that the warrant he possesses

authorizes him to conduct the search he has requested.” Id. at 989-90.

       In the case at hand, beyond the text of the warrant itself, the judge made no

representations, much less assurances, about what the warrant authorized. Indeed, the

record does not show Detective Fenton had any contact with the judge who issued the

warrant, so the circumstances that rendered the detective’s belief objectively reasonable in

Sheppard are not present in this case. Detective Fenton merely prepared an affidavit that

an assistant prosecuting attorney then used in applying for a search warrant. Detective

Fenton had no assurances the search for which he sought authorization in his affidavit was

the search described in the assistant prosecuting attorney’s application or that it was the

search authorized by the March search warrant.

       Outside novel circumstances of the kind described in Sheppard, an officer executing

a search warrant is required to know what the warrant says. See Groh v. Ramirez, 540 U.S.

551, 563 (2004) (“It is incumbent on the officer executing a search warrant to ensure the

search is lawfully authorized and lawfully conducted.”). Here, the March search warrant

authorized and commanded officers to search “[a] cell phone located at 13251 Highway O

Dixon, in Pulaski County Missouri.” It did not authorize officers to search a cell phone

found in Mr. Bales’s possession at the Pulaski County Sheriff’s office or elsewhere.

Because the cell phone’s seizure at the sheriff’s office was outside the scope of the search

warrant, the search warrant is not a valid legal basis for its seizure or search outside the

                                            16
described premises and any belief of Detective Fenton otherwise is not reasonable. The

good faith exception does not apply, and the evidence obtained from the seizure of the

phone was properly suppressed.

                                        Conclusion

       Detective Fenton executed the March search warrant outside of its scope because

he executed it at the sheriff’s office rather than the location the warrant commanded officers

to search. Because it was not objectively reasonable for Detective Fenton to execute the

search warrant outside of its authorized scope, the good faith exception does not apply, and

the circuit court did not err in suppressing the evidence obtained from the unreasonable

seizure under the warrant. The circuit court’s order is affirmed.



                                           ___________________________________
                                            PATRICIA BRECKENRIDGE, JUDGE


Russell, Ransom and Draper, JJ.,
concur; Wilson, C.J., dissents in separate
opinion filed; Powell and Fischer, JJ., concur
in opinion of Wilson, C.J.




                                             17
             SUPREME COURT OF MISSOURI
                                          en banc
STATE OF MISSOURI,                              )
                                                )
               Appellant,                       )
                                                )
v.                                              )           No. SC98376
                                                )
JAMES CHRISTOPHER BALES,                        )
                                                )
               Respondent.                      )

                                  DISSENTING OPINION

       The warrant in this case described with adequate particularity the place to be

searched (i.e., James Bales’s cell phone) and the items to be seized (i.e., certain electronic

files believed to be on that phone). Even if it did not, the good-faith exception to the

exclusionary rule should apply because the officer who executed that warrant was the one

who sought – and reasonably believed he had obtained – judicial authorization to search

Mr. Bales’s phone. For these reasons, I respectfully dissent. 1




1
   The circuit court suppressed the evidence because it found the warrant failed to describe the
cell phone with adequate particularity. The circuit court further held that the subsequent warrant
could not be used to justify the seizure because it was the “fruit of the poisonous tree.” Both of
these conclusions were clearly erroneous, and the motion to suppress should have been
overruled.
       The principal opinion concludes that the warrant identified Mr. Bales’s residence

as the place where the search was to be conducted. A plain, commonsense reading of the

search warrant refutes that argument. The search warrant states:

       Phone messages, text messages, social media networks, Instagram photos,
       Facebook messages, passwords to the device, global positioning system
       coordinates, emails, phone logs, SIM cards, photo galleries, voicemails, or
       any other evidence pertaining to the crime kept in the following described
       places in the County aforesaid, to wit:

       A cell phone located at, 13251 Highway O Dixon, in Pulaski County
       Missouri. This cell phone is described as Black Samsung with black case.

The first paragraph above identifies (with what all parties concede was adequate

particularity) the things to be searched for, i.e., the things to be seized. The second

paragraph identifies the place to be searched, and the subject of that sentence is “[a] cell

phone[.]” The reference to Mr. Bales’s address merely modifies that subject. Together

with the following sentence, the address further identifies the cell phone referred to in the

first sentence. 2

       The warrant’s description of the “cell phone” was sufficiently particular to satisfy

constitutional requirements. The warrant gives the make and color of the phone, a

description of the case, and the location (i.e., Mr. Bales’s residence) where Detective

Thomas Fenton twice saw the phone when Mr. Bales showed it and some of its contents

to him. To require additional information such as a model and/or serial number would


2
   The inclusion of this additional description was not without purpose. Presumably, the address
was included to meet the particularity requirement by using all of the information at Detective
Fenton’s disposal to identify the cell phone. Indeed, the circuit court found the particularity
requirement was not met even with Mr. Bales’s address included in the warrant. Accordingly,
the address was not irrelevant to the warrant’s validity.

                                               2
mean that Detective Fenton should have seized and inspected the phone prior to seeking

the warrant. It cannot be that the constitution demands such a warrantless intrusion

before a warrant can issue.

       In State v. Brown, 708 S.W.2d 140 (Mo. banc 1986), this Court rejected a

particularity challenge even though the warrant only described the items to be seized

generally as an “XL–12 Homelite,” a “Bench grinder (Dark gray),” and three “saw

sprocket[s].” Id. at 143. “These descriptions were sufficient to ensure the property taken

was not left to the caprice of the officer conducting the search and we do not find the

warrant fatally defective simply because the descriptions could have been more precise,

by for example indicating brand name or serial number.” Id. (emphasis added). See

also State v. Johnson, 576 S.W.3d 205, 216, 223 (Mo. App. 2019) (deeming a warrant

identifying only “all cell phones” sufficiently particular). When confronted with a

particularity challenge, it “is enough if the description is such that the officer with a

search warrant can, with reasonable effort ascertain and identify the place intended [to be

searched].” Steele v. United States, 267 U.S. 498, 503 (1925).

       Here, the warrant offers more than adequate particularity, and all that Detective

Fenton reasonably was able to provide in his affidavit. The reference to Mr. Bales’s

residence (where Detective Fenton twice had been shown the cell phone and some of its

contents) was not included for the purpose of limiting the location where the search was

to occur. Instead, it was included to further specify the cell phone in question. The

central characteristic of a cell phone is that it is mobile, i.e., that it is more likely to be

found with its owner/user than in any particular location. To say that a cell phone is to be

                                                 3
found at a place, or can only be searched if found at that place, is precisely the opposite

of the commonsense reading this Court is supposed to give a warrant. See State v. Neher,

213 S.W.3d 44, 49 (Mo. banc 2007) (explaining a warrant is to be examined in a

commonsense, rather than hypertechnical, manner). In the end, the principal opinion’s

analysis exalts form over substance. 3

       It seems likely that the principal opinion may have been steered off course by its

misunderstanding of the term “premises” as used in the last paragraph of the warrant.

That paragraph states:

       NOW THEREFORE, these are to command you that you search the said
       premises above described to including [sic] text messages, passwords,
       global positioning system, emails, phone records, or all other digital folders
       and, if said above described articles or any part thereof be found on said
       premises by you, that you seize the same and take same into your
       possession….

[Emphasis added]. The principal opinion concludes that the use of the word “premises”

means that the warrant can be referring only to “real property or a building or buildings.”



3
   This is not the only basis for concluding that the inclusion of Mr. Bales’s address was
intended to further identify the cell phone and not to limit where the search of the phone could
occur. A forensic examination of Mr. Bales’s cell phone of the sort authorized by this warrant,
and the subsequent seizure and preservation of the specified files, presumably requires hardware
and software that Detective Fenton (who was to execute the warrant) does not routinely carry
with him and expertise he cannot be presumed to have. Instead, the warrant entitled him to take
the cell phone from where it was found to wherever Detective Fenton reasonably believed the
warrant could be executed most effectively. See Dalia v. United States, 441 U.S. 238, 257-58
(1979) (finding officers have discretion in executing a valid warrant and that discretion is
reviewed only for reasonableness under all circumstances). If Mr. Bales’s real complaint is that
he should have recovered his cell phone more quickly, as he seems to have argued at the circuit
court, the proper remedy is to compel the state to return it or justify its continued possession.
This was not the issue on which the circuit court ruled, however, and, in any case, would not
have justified application of the exclusionary rule.


                                                4
This is incorrect. The introductory phrase of this portion of the warrant, including the

arcane use of the word “premises,” is taken word-for-word from this Court’s

Form No. 39B. As Black’s Law Dictionary explains, 4 the word “premises” in a legal

document means: “Matters (usu. preliminary facts or statements) previously referred to in

the same instrument.” 5 Premises, BLACK’S LAW DICTIONARY (11th ed. 2019). As a

result, the word “premises” in this warrant (and in this Court’s Form 39B) simply refers

to the matters previously set forth in the warrant, i.e., the description of the cell phone as

the place to be searched. Plainly, this Court’s forms have failed to keep pace with

modern parlance and technology, but the fact that the circuit court could have done a

better job of adapting the form does not make the warrant unconstitutionally vague. State

v. Douglass, 544 S.W.3d 182, 192 (Mo. banc 2018) (finding the particularity requirement

is satisfied “if the warrant’s description enables the searcher to reasonably ascertain and

identify” the place to be searched and the items to be seized).




4
   Although this Court normally consults a standard English language dictionary when
determining the ordinary meaning of a word, this Court has used Black’s Law Dictionary when
defining legal terms. See State ex rel. MoGas Pipeline, LLC v. Mo. Pub. Serv. Comm’n, 366
S.W.3d 493, 498 (Mo. banc 2012) (explaining that legal dictionaries “might be expected to be
more helpful” in understanding legal terms). Because the document being reviewed (i.e., the
search warrant) is a legal form and the word being used (i.e., “premises”) is a legal term, Black’s
Law Dictionary is more helpful in understanding the usage of “premises” in Form No. 39B.
5
   Hundreds of appellate and likely thousands of circuit court decisions use the word “premises”
in this way. See, e.g., State ex rel. Referendum Petitioners Comm. Regarding Ordinance No.
4639 v. Lasky, 932 S.W.2d 392, 392 (Mo. banc 1996) (“The Court, being fully advised in the
premises, dispenses with all further procedure in the matter in the interest of justice.”); Garrison
v. Jones, 557 S.W.2d 247, 249 (Mo. banc 1977) (citing circuit court orders with the same
language). One may assume none of these were intended to convey that the court was advised in
a building on real property but, rather, that the court was advised of the foregoing information.


                                                 5
       Even if the description of Mr. Bales’s cell phone rendered the search warrant

invalid, the good-faith exception to the exclusionary rule applies to render the data found

within the cell phone admissible. The good-faith exception provides “evidence obtained

in objectively reasonable reliance on a subsequently invalidated search warrant” should

not be suppressed pursuant to the exclusionary rule. United States v. Leon, 468 U.S. 897,

922 (1984). However, “if the good faith exception is to apply, the officers executing the

warrant may search ‘only those places and for those objects that it was reasonable to

believe were covered by the warrant.’” State v. Lucas, 452 S.W.3d 641, 643 (Mo. App.

2014) (quoting Leon, 468 U.S. at 918 n.19). 6

       In Massachusetts v. Sheppard, 468 U.S. 981 (1984), the United States Supreme

Court found the good faith exception applied where the warrant was subsequently



6
   United States v. Alberts, 721 F.2d 636, 639 (8th Cir. 1983), does not support the circuit
court’s decision and, in fact, is the converse of the present case. In Alberts, the officers obtained
a warrant authorizing the search of a specific residence for garbage bags they believed contained
evidence. Id. at 638. The owner of the residence, however, informed the officers that the
garbage bags had been moved from her house and directed them towards another residence. Id.
The officers ultimately searched (and seized items from) garbage bags found at the second
residence, i.e., a residence other than the one listed in the search warrant. Id. The court
specifically rejected the argument that “the garbage bags constituted the place to be searched….”
Id. at 639. Instead, the court found that the “place authorized to be searched under this warrant
was the Linda Alberts Thompson residence” and the things to be seized were the contents of
certain garbage bags there. Id. As a result, the court held that the officers exceeded the scope of
the search warrant by searching a different residence for the garbage bags. Id. Here, on the
other hand, the place to be searched plainly was the cell phone – an inherently mobile device –
not a residence. Had the warrant in Alberts identified with constitutionally adequate particularity
the garbage bags as the place to be searched (as the warrant in this case adequately described the
cell phone as the place to be searched), the officers in Alberts would have been authorized to
seize and search those garbage bags anywhere they were lawfully found just as Officer Denton
was authorized to seize this phone – wherever it was lawfully found – for the purpose of
conducting the search authorized by this warrant. Notably, because the warrant at issue listed the
cell phone as the place to be searched, the warrant did not authorize Detective Fenton to search
other locations – including Mr. Bales’s residence – to find the cell phone.

                                                 6
invalidated because it failed to particularly describe the items to be seized. Id. at 990-91.

The Supreme Court emphasized that the officer who conducted the search was also the

officer who applied for the search warrant. Id. at 989. Thus, “the officer who directed

the search[] knew what items were listed in the affidavit presented to the judge, and he

had good reason to believe that the warrant authorized the seizure of those items.” Id. at

989 n.6. The Supreme Court explained,

       The officers in this case took every step that could reasonably be expected
       of them. Detective O’Malley prepared an affidavit which was reviewed and
       approved by the District Attorney. He presented that affidavit to a neutral
       judge. The judge concluded that the affidavit established probable cause to
       search Sheppard’s residence, App. 26a, and informed O’Malley that he
       would authorize the search as requested. O’Malley then produced the
       warrant form and informed the judge that it might need to be changed. He
       was told by the judge that the necessary changes would be made. He then
       observed the judge make some changes and received the warrant and the
       affidavit. At this point, a reasonable police officer would have concluded,
       as O’Malley did, that the warrant authorized a search for the materials
       outlined in the affidavit.

Id. at 989. Accordingly, the Supreme Court concluded, “we refuse to rule that an officer

is required to disbelieve a judge who has just advised him, by word and by action, that

the warrant he possesses authorizes him to conduct the search he has requested.” Id. at

989-90. 7


7
   Sheppard makes clear that an officer has no duty to inspect the warrant and determine for him
or herself what search it authorizes and what may be seized where the officer executing the
warrant already knows those things because he or she was the one who provided the affidavit on
which the warrant was issued. Sheppard, 468 U.S. at 989-90. (“Whatever an officer may be
required to do when he executes a warrant without knowing beforehand what items are to be
seized, we refuse to rule that an officer is required to disbelieve a judge who has just advised
him, by word and by action, that the warrant he possesses authorizes him to conduct the search
he has requested.”) (footnote omitted). There, as here, “the officer who directed the search[]
knew what items were listed in the affidavit presented to the judge, and he had good reason to
believe that the warrant authorized the seizure of those items.” Id. at 989 n.6.

                                               7
       As in Sheppard, Detective Fenton took every step in this case that could be

reasonably expected of him. Detective Fenton saw the cell phone at issue when

Mr. Bales twice played a video for him on the phone. Based on that video and his

experience, Detective Fenton completed an affidavit requesting a warrant to search the

contents of that cell phone. In his affidavit, Detective Fenton included all of the details at

his disposal to describe the cell phone, such as the owner of the phone, the maker of the

phone, the color of the phone and the case, and Mr. Bales’s address as the owner/user of

the phone. The judge determined probable cause existed to search the cell phone and

issued the search warrant outlined in Detective Fenton’s affidavit. Based on this,

Detective Fenton reasonably believed the warrant authorized him to conduct the search

he requested.

       When Mr. Bales showed up at the police station and again took out his phone to

show Detective Fenton a video, Detective Fenton immediately identified it as the phone

he had seen previously and the object of the search warrant he had obtained. Was he

supposed to trail Mr. Bales to his residence and search the phone there? No. Because

Detective Fenton had specifically requested and obtained a warrant to search that

particular phone, he was objectively reasonable in believing he was authorized to seize it

for the purpose of searching it for the items specified and seizing them if they were

found. If the warrant was defective because it failed to identify the cell phone with

adequate particularity, the fault lay with the judge and not Detective Fenton. As a result,

the good faith exception to the exclusionary rule must apply. Sheppard, 468 U.S. at 990

(“The exclusionary rule was adopted to deter unlawful searches by police, not to punish

                                              8
the errors of magistrates and judges.”) (quotation marks and alterations omitted). At

every step, Detective Fenton did all he could to comply with the constitutional

requirements. He committed no misconduct at all, let alone what the Supreme Court in

Herring v. United States, 555 U.S. 135, 144 (2009), described as the sort of “deliberate,

reckless, or grossly negligent conduct, or in some circumstances, recurring or systemic

negligence” that the exclusionary rule is designed to deter.

       For the reasons set forth above, I respectfully dissent and would hold that the

circuit court erred in sustaining Mr. Bales’s motion to suppress.




                                                       ____________________________
                                                       Paul C. Wilson, Chief Justice




                                             9